FILED
                           NOT FOR PUBLICATION                              MAR 30 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHRISTINE WOLF,                                  No. 08-55791

             Plaintiff - Appellant,              D.C. No. 2:05-cv-03535-PSG-RZ

  v.
                                                 MEMORANDUM *
LORING WARD INTERNATIONAL,
LTD., f/k/a Assante Newco III Ltd.; et al.,

             Defendants - Appellees.



CHRISTINE WOLF,                                  No. 08-55840

             Plaintiff - Appellee,               D.C. No. 2:05-cv-03535-PSG-RZ

  v.

LORING WARD INTERNATIONAL,
LTD., FKA Assante Newco III Ltd.; et al.,

             Defendants - Appellants,

 and

MARTIN WEINBERG; et al.,

             Defendants.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
CHRISTINE WOLF,                                  No. 08-55842

              Plaintiff - Appellee,              D.C. No. 2:05-cv-03535-PSG-RZ

  v.

LORING WARD INTERNATIONAL,
LTD., FKA Assante Newco III Ltd.; et al.,

              Defendants,

 and

ROBERT PHILPOTT,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                        Argued and Submitted March 5, 2010
                               Pasadena, California

Before: GOULD, IKUTA and N.R. SMITH, Circuit Judges.

       Christine Wolf (“Wolf”) appeals the district court’s denial of her Motion for

Relief from the Dismissal. We reverse, because the district court did not properly

identify the Pioneer-Briones standard or conduct the analysis set forth in that

standard. Lemoge v. United States, 587 F.3d 1188, 1192 (9th Cir. 2009).


                                          2
      After the district court dismissed her case for lack of subject matter

jurisdiction, Wolf filed her Rule 60(b) Motion for Relief for “excusable neglect.”

“A district court’s denial of relief from a final judgment, order, or proceeding

under Federal Rule of Procedure 60(b) is reviewed for abuse of discretion.” Id. at

1191–92. The Supreme Court has set forth an equitable analysis for determining

whether a party is entitled to relief for excusable neglect under Rule 60(b)(1).

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

(1993); see also Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir.

1997). A district court abuses its discretion when it fails to identify the standard

set out in Pioneer and Briones and fails to analyze the motion before it under that

standard. Lemoge, 587 F.3d at 1193. Further, a proper application of the Pioneer-

Briones standard reveals that Wolf should be permitted to amend her complaint,

correcting it to allege her state of citizenship. Id. We decline to exercise our

discretionary jurisdiction under 28 U.S.C. § 1653 to amend the complaint.

      Defendants argue that Wolf failed to raise excusable neglect as grounds for

relief before the district court. We disagree. Although we recognize that Wolf

primarily relied upon mistake as the proper grounds for relief before the district

court, excusable neglect was raised as an alternative basis for relief.




                                           3
      Having reversed the district court’s final order, we decline to review the

district court’s interlocutory order denying Defendants’ Motion for Summary

Judgment.

      We deny all motions for judicial notice as moot.

      The district court’s denial of Wolf’s Motion for Relief is REVERSED and

REMANDED with instructions to the district court to grant Plaintiff's Rule 60(b)

Motion and permit the Plaintiff to amend her complaint.




                                          4